                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   BRADFORD L. BENTLEY,                                     CASE NO. C17-0533-JCC
10                              Plaintiff,                    ORDER
11           v.

12   WELLS FARGO BANK, N.A.,

13                              Defendant.
14

15           Pursuant to the parties’ stipulation and amended proposed order (Dkt. No. 56) the Court
16   ENTERS the following protective order:
17   1.      PURPOSES AND LIMITATIONS
18           Discovery in this action is likely to involve production of confidential, proprietary, or
19   private information for which special protection may be warranted. Accordingly, the parties
20   hereby stipulate to and petition the Court to enter the following stipulated protective order. The
21   parties acknowledge that this agreement is consistent with Western District of Washington Local
22   Civil Rule 26(c). It does not confer blanket protection on all disclosures or responses to
23   discovery. The protection it affords from public disclosure and use extends only to the limited
24   information or items that are entitled to confidential treatment under the applicable legal
25   principles, and it does not presumptively entitle parties to file confidential information under
26   seal.


     ORDER
     C17-0533-JCC
     PAGE - 1
 1   2.     “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged: bank and financial records of the parties and third parties; tax

 4   records of the parties or third parties; bank policy and procedures and other proprietary and

 5   confidential information; and any other documents the parties later agree should be confidential.

 6   3.     SCOPE

 7          The protections conferred by this agreement cover not only confidential material (as

 8   defined above), but also: (1) any information copied or extracted from confidential material; (2)
 9   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
10   conversations, or presentations by parties or their counsel that might reveal confidential material.
11          However, the protections conferred by this agreement do not cover information that is in
12   the public domain or becomes part of the public domain through trial, attachment to motions, or
13   otherwise.
14   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

15          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

16   or produced by another party or by a non-party in connection with this case only for prosecuting,

17   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

18   the categories of persons and under the conditions described in this agreement. Confidential

19   material must be stored and maintained by a receiving party at a location and in a secure manner

20   that ensures that access is limited to the persons authorized under this agreement.

21          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

22   ordered by the Court or permitted in writing by the designating party, a receiving party may

23   disclose any confidential material only to:

24                  (a)     the receiving party’s counsel of record in this action, as well as employees

25   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

26


     ORDER
     C17-0533-JCC
     PAGE - 2
 1                  (b)     the officers, directors, and employees (including in-house counsel) of the

 2   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 3   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 4   designated;

 5                  (c)     experts and consultants to whom disclosure is reasonably necessary for

 6   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

 7   A);

 8                  (d)     the Court, court personnel, and court reporters and their staff;
 9                  (e)     copy or imaging services retained by counsel to assist in the duplication of
10   confidential material, provided that counsel for the party retaining the copy or imaging service
11   instructs the service not to disclose any confidential material to third parties and to immediately
12   return all originals and copies of any confidential material;
13                  (f)     during their depositions, witnesses in the action to whom disclosure is
14   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
15   (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages of
16   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
17   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
18   under this agreement; and

19                  (g)     the author or recipient of a document containing the information or a

20   custodian or other person who otherwise possessed or knew the information.

21          4.3     Filing Confidential Material. Before filing confidential material or discussing or

22   referencing such material in court filings, the filing party shall confer with the designating party,

23   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

24   remove the confidential designation, whether the document can be redacted, or whether a motion

25   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

26   designating party must identify the basis for sealing the specific confidential information at issue,


     ORDER
     C17-0533-JCC
     PAGE - 3
 1   and the filing party shall include this basis in its motion to seal, along with any objection to

 2   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

 3   followed and the standards that will be applied when a party seeks permission from the Court to

 4   file material under seal. A party who seeks to maintain the confidentiality of its information must

 5   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

 6   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

 7   in accordance with the strong presumption of public access to the Court’s files.

 8   5.     DESIGNATING PROTECTED MATERIAL
 9          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

10   or non-party that designates information or items for protection under this agreement must take

11   care to limit any such designation to specific material that qualifies under the appropriate

12   standards. The designating party must designate for protection only those parts of material,

13   documents, items, or oral or written communications that qualify, so that other portions of the

14   material, documents, items, or communications for which protection is not warranted are not

15   swept unjustifiably within the ambit of this agreement.

16          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

17   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

18   unnecessarily encumber or delay the case development process or to impose unnecessary

19   expenses and burdens on other parties) expose the designating party to sanctions.

20          If it comes to a designating party’s attention that information or items that it designated

21   for protection do not qualify for protection, the designating party must promptly notify all other

22   parties that it is withdrawing the mistaken designation.

23          5.2     Manner and Timing of Designations. Except as otherwise provided in this

24   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

25   ordered, disclosure or discovery material that qualifies for protection under this agreement must

26   be clearly so designated before or when the material is disclosed or produced.


     ORDER
     C17-0533-JCC
     PAGE - 4
 1                   (a)     Information in documentary form: (e.g., paper or electronic documents

 2   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

 3   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

 4   contains confidential material. If only a portion or portions of the material on a page qualifies for

 5   protection, the producing party also must clearly identify the protected portion(s) (e.g., by

 6   making appropriate markings in the margins).

 7                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties

 8   and any participating non-parties must identify on the record, during the deposition or other
 9   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
10   testimony after reviewing the transcript. Any party or non-party may, within 15 days after
11   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
12   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
13   confidential information at trial, the issue should be addressed during the pre-trial conference.
14                   (c)     Other tangible items: the producing party must affix in a prominent place

15   on the exterior of the container or containers in which the information or item is stored the word

16   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

17   the producing party, to the extent practicable, shall identify the protected portion(s).

18           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

19   designate qualified information or items does not, standing alone, waive the designating party’s

20   right to secure protection under this agreement for such material. Upon timely correction of a

21   designation, the receiving party must make reasonable efforts to ensure that the material is

22   treated in accordance with the provisions of this agreement.

23   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

24           6.1     Timing of Challenges. Any party or non-party may challenge a designation of

25   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

26   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic


     ORDER
     C17-0533-JCC
     PAGE - 5
 1   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 2   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 3   original designation is disclosed.

 4          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

 5   regarding confidential designations without court involvement. Any motion regarding

 6   confidential designations or for a protective order must include a certification, in the motion or in

 7   a declaration or affidavit, that the movant has engaged in a good faith meet-and-confer

 8   conference with other affected parties in an effort to resolve the dispute without court action. The
 9   certification must list the date, manner, and participants to the conference. A good faith effort to
10   confer requires a face-to-face meeting or a telephone conference.
11          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

12   intervention, the designating party may file and serve a motion to retain confidentiality under

13   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

14   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

15   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

16   other parties) may expose the challenging party to sanctions. All parties shall continue to

17   maintain the material in question as confidential until the Court rules on the challenge.

18   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

19   LITIGATION

20          If a party is served with a subpoena or a court order issued in other litigation that compels

21   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

22   party must:

23                  (a)     promptly notify the designating party in writing and include a copy of the

24   subpoena or court order;

25

26


     ORDER
     C17-0533-JCC
     PAGE - 6
 1                  (b)     promptly notify in writing the party who caused the subpoena or order to

 2   issue in the other litigation that some or all of the material covered by the subpoena or order is

 3   subject to this agreement. Such notification shall include a copy of this agreement; and

 4                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

 5   by the designating party whose confidential material may be affected.

 6   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 7          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 8   material to any person or in any circumstance not authorized under this agreement, the receiving
 9   party must immediately (a) notify in writing the designating party of the unauthorized
10   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
11   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
12   this agreement, and (d) request that such person or persons execute the “Acknowledgment and
13   Agreement to Be Bound” (Exhibit A).
14   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

15   MATERIAL

16          When a producing party gives notice to receiving parties that certain inadvertently

17   produced material is subject to a claim of privilege or other protection, the obligations of the

18   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

19   provision is not intended to modify whatever procedure may be established in an e-discovery

20   order or agreement that provides for production without prior privilege review. The parties agree

21   to the entry of a non-waiver order under Federal Rule Evidence 502(d) as set forth herein.

22   10.    NON-TERMINATION AND RETURN OF DOCUMENTS

23          Within 60 days after the termination of this action, including all appeals, each receiving

24   party must return all confidential material to the producing party, including all copies, extracts,

25   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

26   destruction.


     ORDER
     C17-0533-JCC
     PAGE - 7
 1          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 2   documents filed with the Court, trial, deposition, and hearing transcripts, correspondence,

 3   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

 4   work product, even if such materials contain confidential material.

 5          The confidentiality obligations imposed by this agreement shall remain in effect until a

 6   designating party agrees otherwise in writing or a court orders otherwise.

 7   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 8   DATED: May 23, 2019                               s/ John H. O’Rourke (per e-mail authorization)
                                                            John H. O’Rourke, WSBA No. 21615
 9                                                                  Attorney for Plaintiff
10
     DATED: May 23, 2019                                  s/ Pilar C. French
11                                                            Rudy A. Englund, WSBA No. 04123
                                                              Pilar C. French, WSBA No. 33300
12                                                            Per D. Jansen, WSBA No. 49966
                                                                     Attorneys for Defendant
13

14          //

15          //

16          //

17          //

18          //

19          //

20          //

21          //

22          //

23          //

24          //

25          //

26          //


     ORDER
     C17-0533-JCC
     PAGE - 8
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2          IT IS FURTHER ORDERED that pursuant to Federal Rule of Evidence 502(d), the

 3   production of any documents in this proceeding shall not, for the purposes of this proceeding or

 4   any other federal or state proceeding, constitute a waiver by the producing party of any privilege

 5   applicable to those documents, including the attorney-client privilege, attorney work-product

 6   protection, or any other privilege or protection recognized by law.

 7          DATED this 24th day of May 2019.




                                                          A
 8
 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-0533-JCC
     PAGE - 9
 1                                               EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, ____________________________________ [print or type full name], of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on __________

 7   in the case of Bradford L. Bentley v. Wells Fargo Bank, N.A., Case No. C17-0533-JCC (W.D.

 8   Wash. 2017). I agree to comply with and to be bound by all the terms of this Stipulated
 9   Protective Order and I understand and acknowledge that failure to so comply could expose me to
10   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose
11   in any manner any information or item that is subject to this Stipulated Protective Order to any
12   person or entity except in strict compliance with the provisions of this Order.
13           I further agree to submit to the jurisdiction of the United States District Court for the
14   Western District of Washington for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this action.
16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

24

25

26


     ORDER
     C17-0533-JCC
     PAGE - 10
 1                                        CERTIFICATE OF SERVICE

 2          Pursuant to RCW 9A.72.085, the undersigned certifies under penalty of perjury under the

 3   laws of the State of Washington, that on the 23rd day of May 2019, the document attached hereto

 4   was presented to the Clerk of the Court for filing and uploading to the CM/ECF system. In

 5   accordance with their ECF registration agreement and the Court's rules, the Clerk of the Court

 6   will send e-mail notification of such filing to the following persons:

 7   John H. O’Rourke
     Law Office of John H. O'Rourke
 8   2101 Fourth Ave., Ste. 2200
 9   Seattle, WA 98121

10   and I hereby certify that I have mailed by United States Postal Service the document to the
11   following non-CM/ECF participants: N/A
12          Executed on the 23rd day of May 2019, at Portland, Oregon.
13
                                                          s/ Karen S. Pettinger
14                                                        Karen S. Pettinger
                                                          Legal Assistant
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-0533-JCC
     PAGE - 11
